Humphreys, J. This is an appeal from a decree of the Craighead Chancery Court, Western District, foreclosing a lien for delinquent assessments for the year 1920, with a penalty of 25 per cent, thereon, interest and costs, against lands owned by appellants in Drainage District No. 16, Craighead County. The complaint, in substance, alleged the creation of the drainage district, the appointment of commissioners, the assessment of benefits for the year 1920 against appellants’ lands, the delinquency in payment of the assessments and the accrual of penalty and interest on account of the failure to pay the same. Appellants filed an answer denying the corporate capacity of the drainage district to sue, and any liability for a penalty and interest, or the existence of a lien on the land for the payment of same; and, as additional defenses, alleged the disqualification of the county judge who made the order creating the district, the pendency of an appeal to the Supreme Court from a suit instituted in the circuit court by a large number of the land owners in the district for the abandonment of said district, the confiscatory nature of the assessment, alleging that it amounted to more than the current cash value of the property of the owners in said district, the sale of bonds to the amount of $50,000 for the construction of an extension or outlet of the drainage district in Poinsett County which was in territory not embraced in the district, and the failure of the commissioners to record the contracts made by them for the improvements in said district. A general demurrer was filed to the answer, which was sustained by the court. Appellants elected to stand upon their answer, whereupon the court rendered a decree declaring a lien upon each parcel of land for the tax, penalty, interest and costs thereon, and foreclosing the same, from which an appeal has been duly prosecuted to this court. Appellants contend that the court erred in sustaining the demurrer to the answer. We think not. The defenses interposed were collateral attacks on the order establishing and creating the drainage district and assessing the benefits on account of the improvements against the several parcels of land within said district. In a suit to enforce a lien against lands for benefits assessed against them in a drainage district theretofore organized, all defenses except a plea of payment are necessarily collateral. It is not contended that the assessments were paid. The matters as set forth in the answer attacking the validity of the assessment cannot be inquired into in this proceeding because they constitute a collateral attack on the judgments of the county court creating the district and confirming the assessment of benefits. Mudd v. St. Francis Drain. Dist., 117 Ark. 30; St. L. I. M. & S. R. Co. v. Maple Slough Drain. Dist., 138 Ark. 131; Dickerson v. Tri-County Drain. Dist., 138 Ark. 471; Washington Fire Ins. Co. v. Hogan, 139 Ark. 130. Of course, matters rendering a district or the assessment of benefits void for jurisdictional reasons might be pleaded as a defense in suits for the enforcement of assessments, but the matters pleaded in the answer in the instant ease do not go to that extent. No error appearing, the decree is affirmed.